ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

ALLOWED CLAIMS
	Claims 21-33 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to a fluid pumping cassette, the device being capable of being used in a dialysis system.  The cassette comprises a middle plate positioned between a top plate and a bottom plate, and one or more primary diaphragm pumps comprising a flexible primary diaphragm that separates a primary pump actuation chamber from a primary pump fluid chamber.  The middle plate has a fluid inlet and a fluid outlet and an aperture between the primary pump actuation chamber and the primary pump fluid chamber, allowing the primary pump diaphragm to move from the primary pump actuation chamber wall to the primary pump fluid chamber wall during operation.  
The cassette further comprises a flexible secondary pump diaphragm that separates a secondary pump actuation chamber wall of the bottom plate from a secondary pump fluid chamber wall of the second side of the middle plate, the secondary pump actuation chamber wall including a second actuation port configured for connection to the source of positive or negative pneumatic pressure, and the secondary pump fluid chamber wall of the middle plate including one or more pump fluid ports communicating with respective one or more secondary pump fluid channels in the top plate facing the middle plate.  Specifically, the secondary pump diaphragm is configured to pump fluid between the first side and the second side of the middle plate.
While cassettes having a plurality of membrane pumps thereon are well known in the art (for example, see US 7,500,962 to Childers, US 2007/0135758 to Childers, US 6,949,079 to Westberg, and 2005/0095154 to Tracey), the prior art does not teach or suggest a cassette having a middle plate that defines one or more primary pumps and a secondary pump as claimed.  Specifically, the prior art fails to teach or suggest a midplate having the claimed midplate port and aperture configuration, or that a secondary pump (which is different than the primary fluid-conducting pump(s)) is configured to pump fluid between a first side and a second side of the mid plate.  Furthermore, it is unclear why one of ordinary skill in the art at the time of invention would have modified any of the prior art fluid handling cassettes to have these claimed structural elements, as doing so would have fundamentally changed the functionality of these devices. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781